Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission filed 02/10/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-15 are currently pending. 

Response to Arguments
With regard to the Claim Interpretation:
Applicant has not commented on the interpretation of the identified means plus function language of the claims.  The means plus function claim interpretations stand as interpretations for the record. 

With regard to 112 rejection:
Applicant has amended Claims 1, 2, 13 & 16 to remove the term “representative of downhole conditions” and clarified with claiming values in the applicable claims for predetermined temperature ranges.  The 112(b) rejection of the claims regarding the term is withdrawn. 

Applicant has amended Claim 4 to resolve the antecedent clarity of the pressure source.

Applicant has amended Claim 13, 14, 19 & 21 to remove the relative term of disposing and immersing with a distinct claiming of placing of the control sample into the fluid filled chamber. 


With regard to 103 rejection:
Applicant has added the limitation “an inlet flow passage with an inlet valve disposed therein that selectively permits and prevents fluid flow into the chamber”.  The reference of Bi does not disclose a fluid inlet feature or a fluid inlet feature with a valve.     Applicant’s arguments with respect to Claims 1-25 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments and amendments with regard to Claims 1-25 have been considered in light of the additional teachings found in the previous references.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 12-18 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 9194784: “Bi”) in view of De La Cruz (US 6546782; “De La Cruz”).

Claim 1. Bi discloses a system (Fig. 1) for causing wear to a material [Col. 5 lines 50-59:  Abrasive circular drill bit 27 is shaped to resemble a circular drill bit, as might be used in the petrochemical industry. This configuration would enable the simulation of real drilling processes under downhole conditions. It would also be capable of anticipating the penetration rate of a drill bit under downhole conditions], the system (Fig. 1: tester 80) comprising: a housing (Fig. 1:   with a chamber (Fig. 1 interior of cup 20) at least partially filled [Col. 5 lines 27-32:  Liquid sample 74 is able to saturate and infiltrate solid sample 28 by flowing through hole 24 in rotor 26. As liquid sample 74 is stirred by stirrer 62] with a fluid (Fig. 1: 74); an abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) at least partially immersed [Col. 5 lines 27-32:  Liquid sample 74 saturates and infiltrates solid sample 28] in the fluid (Fig. 1: 74); a heat transfer element (Fig. 1: heater 64) thermally coupled [Col. 4 lines 47-50:  Temperature control is provided by a heater 64 positioned radially outside the sample cup 20] to the housing (Fig. 1: 20 sample cup and 14 bearing holder); a first engagement arm (Fig. 2: holder 56 and shaft 46) coupled to the housing (Fig. 1: 20 sample cup and 14 bearing holder); a first test sample (Fig. 1: solid sample 28) of the material attached [Col. 4 lines 62-67 & Col. 5 lines 1-5 Install solid sample 28 into sample holder 56 and install o-ring 61 onto sample holder 56 to assure against leakage between solid sample 28 and sample holder 56] to the first engagement arm (Fig. 2: holder 56 and shaft 46), the first engagement arm (Fig. 2: holder 56 and shaft 46) configured to apply a first engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well] through the first engagement arm (Fig. 2: holder 56 and shaft 46) to the first test sample (Fig. 1:  solid sample 28), which causes engagement [Col. 8 lines 32-38:  The lubricity between solid sample 28C and ring 26C is calculated from the torque on shaft 10C and the upward force applied to bottom shaft 46C] of the first test sample (Fig. 1: solid sample 28)  with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); an actuation device (Fig. 1: motor 8 shafts 10 & 26 rotates abrasive circular bit 27) that displaces [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: solid sample 28), and causes wear [Col. 5 lines 10-25: As top shaft 10 rotates, of the first test sample (Fig. 1: solid sample 28) during a wear test in response to the engagement [Col. 6 lines 49-59: As it does so, loading device 42A will move bottom shaft 46A up. The displacement sensor 40A records the change. The lubricity and/or the friction factor between solid sample 28A and rotor 26] of the first test sample (Fig. 1:  solid sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26).

Bi further discloses the thermal output from heater (64) [Col. 6 lines 47-52:   Adjust temperature as desired by activating heater 64] predetermined temperature range [Col. 2 lines 1-5:  At least one of the solid samples could be a porous media, and the filtration of said fluid through said porous media could also be measured under varying and controllable conditions, including but not limited to those of temperature and pressure] & [Col. 9 lines 25-35].  

Bi does not explicitly disclose:
1) a controller that controls a thermal output of the heat transfer element (e.g. heater) to maintain the chamber within a predetermined temperature range. 
2) an inlet flow passage with an inlet valve disposed therein that selectively permits and prevents fluid flow into the chamber. 

With regard to 1) De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) that controls [Col. 9 lines 10-15:  heater 195 may be accomplished by using an electric signal passed to an electric control device via control line 185, said control device supplying the hot fluid or electricity necessary to effect heating in response to such an electric signal] a thermal output of the heat transfer element (e.g. heater) (Fig. 1: heater 195) to maintain the chamber (Fig. 1: chamber 101) within a predetermined temperature range [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a heat transfer element/ heater for heating a test chamber to temperatures up to 500°C (indicative of downhole temperatures) to provide control and processing to Bi’s heater for a test chamber because precision heating and replication of heating profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].
With regard to 2)  De La Cruz further teaches an inlet flow passage (Fig. 1: passage 153 test fluid) (Fig. 1: passage 177 inert gas) with an inlet valve (Fig. 1: valve 151 test fluid) (Fig. 1: valve 176 pressurizing inert gas) disposed therein that selectively permits and prevents fluid flow into the chamber (Fig. 1: chamber 101) [Col. 11 lines 35-45:  A quantity of the gaseous fluid to be tested is then charged into testing chamber 101 via conduit 152. Flow through conduit 152 is controlled by valve 151. A source of the gaseous lubricant media is connected to the inlet side of valve 151 via conduit 153] & [Col. 8 lines 60-67 & Col. 9 lines 1-15:  valve 176 is an electrically or pneumatically actuated valve. In such an embodiment, an electronic control device actuates valve 176 in response to an electric signal passed to the electronic control device via control line 188 by supplying the electric or pneumatic power required to actuate valve 176. The electric signal required by the control device to actuate valve 176 is equally well supplied by a manual switch, a computer under operator control, or a computer running a program in response to a time or event sequence, or in response to a signal generated by pressure sensor 192 in response to pressure conditions within chamber 101. The signal generated by pressure sensor 192 is passed to said computer control 190 via sensor line 191].


Claim 2. The system of claim 1. Bi further discloses a pressure source (Fig. 1:  pressure port 12) in pressure communication with the chamber (Fig. 1: inside pressurized cup 20)[Col. 4 lines 34-40:   Pressurization media 72 is introduced through a pressurization port 12] at a predetermined level [Col. 2 lines 1-5:  At least one of the solid samples could be a porous media, and the filtration of said fluid through said porous media could also be measured under varying and controllable conditions, including but not limited to those of temperature and pressure] & [Col. 9 lines 25-35].  

Bi does not explicitly disclose:
the controller controls the pressure source to maintain pressure in the chamber at a predetermined level.  

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls the pressure source to maintain pressure in the chamber (Fig. 1: chamber 101) at a predetermined level [Col. 12 lines 15-20:   the gas pressure within testing chamber 101 is controlled by pressure sensor 192, control line 191, and vent valve 180 in a closed loop feedback arrangement. Fluid level covering the workpieces is also controlled by a feedback loop] and [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a pressure unit for maintaining pressure in a test chamber to pressure  profiles and pressure processing to Bi’s pressure system for a test chamber because precision pressure level settings and pressure profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].

Claims 3 & 4. Dependent on the system of claim 1. Bi does not explicitly disclose: 
the controller controls the thermal output of the heat transfer element to increase a temperature in the chamber to a level above a boiling point of the fluid and controls a pressure source to maintain pressure in the chamber at a level that prevents boiling of the fluid. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls the thermal output of the heat transfer element (Fig. 1: heater 195) to increase a temperature in the chamber (101) to a level above a boiling point of the fluid  [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure] and controls a pressure source to maintain pressure in the chamber (101) at a level that prevents boiling of the fluid [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure  this includes all settings up to pressure at 200PSI] & [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated  and temperatures up to  [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure profiles with Bi’s heater and pressure system for a test chamber because setting repeatable test procedures with well-established thermodynamic profiles improves the quality of determining properties of the materials under test [Del La Cruz Col. 2 lines 36-42].

Claim 6. Dependent on the system of claim 1. Bi further discloses the abrasion device  (Fig. 2: 27 Abrasive circular drill bit and router 26) is a cylindrical drum (Fig. 2: drum bit 27) and the displacement  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] of the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: solid sample 28) is caused by a rotation of the cylindrical drum [Col. 5 lines 3-10:  As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away. As it does so, loading device 42 will move bottom shaft 46 up, while recording the upward force applied on bottom shaft 46. The power consumption and/or the torque value required to rotate shaft 10 is also recorded], and wherein the first test sample (Fig. 1: solid sample 28) engages  [Col. 5 lines 3-10:  As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] an outer surface of the drum (Fig. 2:  drum bit 27) [Col. 5 lines 45-47:  Abrasive circular drill bit 27 is shaped to resemble a circular .

Claim 9. Dependent on the system of claim 1. Bi further discloses the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) comprises spokes or protrusions (Fig. 1: protrusions on stirrer 62) that stir the fluid during the wear test [Col. 5 lines 10-25] as the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) is in motion [Col. 4 lines 25-30: A stirrer 62 is fixed to the lower end of top shaft 10 and positioned inside rotor 26].  

Claim 12. Dependent on the system of claim 1. Bi further discloses an outlet flow passage (Fig. 1: inlet and outlet passage hole 48, tube 44 and valve 34) that selectively permits and prevents flow of the fluid from the chamber (Fig. 1: cup 20 with interior chamber) [Col. 5 lines 27-35:  Valve 34 can be opened to allow liquid sample 74 to drain into receiver 38, allowing the measurement of the filtration value of solid sample 28 and liquid sample 74 under conditions of temperature and pressure (e.g. valve would by definition open and close the tube 44)].

Bi does not explicitly disclose:
an outlet flow passage with an outlet valve disposed therein that selectively permits and prevents flow of the fluid from the chamber. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches an outlet flow passage (Fig. 1: 174 outlet passage) with an outlet valve (Fig. 1:  outlet valve 173) disposed therein that selectively permits and prevents flow of the fluid from the chamber (Fig. 1: chamber 101) [Col. 9 lines 40-50:  Conduit 174 is attached to valve 173, which controls the flow of fluid from testing chamber 101. When valve 173 is actuated open, so long as the testing chamber 101 contains pressure in excess of that of the ambient environment, fluid is passed up 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s high pressure pump with inlet to circulate fluid in and out a valved outlet on Bi’s pressure chamber because circulating the fluid through the chamber increases the efficiency in performing the test by eliminating steps of opening, pouring and closing the chamber and because the circulating of liquid through the chamber improves testing quality by replicating downhole fluid flow [De La Cruz Col. 9 lines 40-50].

Claim 13. Bi discloses a method of determining wear resistance of a material [Abstract], the method comprising: placing a first test sample of the material (Fig. 1: sample 28) in a chamber (Fig. 1 interior cup 20) of a housing (Fig. 1: 14 & cup 20); [Col. 4 lines 34-40:  Liquid sample 74 saturates and infiltrates solid sample 28] to at least partially immerse [Col. 4 lines 40-42] the first test sample (28) placed therein [Col. 4 lines 40-42:  Liquid sample 74 saturates and infiltrates solid sample 28]; maintaining a predetermined temperature [Col. 5 lines 10-12:  adjust temperature as desired by activating heater 64] in the chamber (Fig. 1 interior cup 20) a heat transfer element that is thermally coupled [Col. 4 lines 47-50:  Temperature control is provided by a heater 64 positioned radially outside the sample cup 20] to the housing (Fig. 1: holder 14 & cup 20); applying a first engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well]  to the first test sample (Fig. 1: sample 28), thereby engaging the first test sample (Fig. 1: sample 28) with an abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); displacing  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: sample 28) thereby causing wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) during a wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] in response to the engagement  [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28] of the first test sample (Fig. 1: sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26); determining the wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) that occurs during the wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away]; and determining the wear resistance of the material based on the wear of the first test sample  (Fig. 1: sample 28)[Col. 5 lines 15-25: The lubricity and/or the friction factor between solid sample 28 and rotor 26 is calculated from the torque on shaft 10 and the upward force applied to bottom shaft 46. The displacement sensor 40 records the changes as solid sample 28 is abraded].  

Bi does not explicitly disclose: 
a controller that controls a thermal output of the heat transfer element (e.g. heater). 
pumping a fluid into the chamber via an inlet flow passage to at least partially immerse the first test sample placed therein, the inlet flow passage having an inlet valve disposed therein that selectively permits and prevents a flow of the fluid into the chamber. 

With regard to 1) De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) that controls [Col. 9 lines 10-15:  heater 195 may be accomplished by using an electric signal passed to an electric control  a thermal output of the heat transfer element (e.g. heater) (Fig. 1: heater 195) to maintain the chamber within a temperature range. [Col. 31 lines 15-31:The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200 degrees C., but with the present invention apparatus may be as much as 500 degrees C].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a heat transfer element/ heater for heating a test chamber to temperatures up to 500°C (indicative of downhole temperatures) to provide control and processing to Bi’s heater for a test chamber because precision heating and replication of heating profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].

With regard to 2) De La Cruz further teaches pumping [Col. 8 lines 60-67:  workpiece loading device 107 and a variety of sensors disclosed below. Appended to testing chamber 101 is actuator rod support arm 110. Actuator rod support arm 110 is fitted with conduit 170, through which inert gas is passed into the bore through actuator rod support arm 110. Gas flow through conduit 170 is controlled by associated valve 182 and conduit 183] & [Col. 11 lines 25-35:  workpiece loading device 107 and a variety of sensors disclosed below. Appended to testing chamber 101 is actuator rod support arm 110. Actuator rod support arm 110 is fitted with conduit 170, through which inert gas is passed into the bore through actuator rod support arm 110. Gas flow through conduit 170 is controlled by associated valve 182 and conduit 183] a fluid (Fig. 1: passage 153 test fluid) (Fig. 1: passage 177 inert gas) into the chamber (Fig. 1: chamber 101) via an inlet flow passage (Fig. 1: passage 153 test fluid) (Fig. 1: passage 177 inert gas) to at least partially immerse [Col. 9 lines 20-30:  [Col. 11 lines 35-45:  A quantity of the gaseous fluid to be tested is then charged into testing chamber 101 via conduit 152. Flow through conduit 152 is controlled by valve 151. A source of the gaseous lubricant media is connected to the inlet side of valve 151 via conduit 153] & [Col. 8 lines 60-67 & Col. 9 lines 1-15:  valve 176 is an electrically or pneumatically actuated valve. In such an embodiment, an electronic control device actuates valve 176 in response to an electric signal passed to the electronic control device via control line 188 by supplying the electric or pneumatic power required to actuate valve 176. The electric signal required by the control device to actuate valve 176 is equally well supplied by a manual switch, a computer under operator control, or a computer running a program in response to a time or event sequence, or in response to a signal generated by pressure sensor 192 in response to pressure conditions within chamber 101. The signal generated by pressure sensor 192 is passed to said computer control 190 via sensor line 191] the first test sample (Fig. 1: workpiece in holder 60) placed therein, the inlet flow passage (Fig. 1: passage 153 test fluid) (Fig. 1: passage 177 inert gas) having an inlet valve (Fig. 1: valve 151 test fluid) (Fig. 1: valve 176 pressurizing inert gas) disposed therein that selectively permits and prevents a flow of the fluid into the chamber (Fig. 1: chamber 101) [Col. 11 lines 35-45:  A quantity of the gaseous fluid to be tested is then charged into testing chamber 101 via conduit 152. Flow through conduit 152 is controlled by valve 151. A source of the gaseous lubricant media is connected to the inlet side of valve 151 via conduit 153] & [Col. 8 lines 60-67 & Col. 9 lines 1-15:  valve 176 is an electrically or pneumatically actuated valve. In such an embodiment, an electronic control device actuates valve 176 in response to an electric signal passed to the electronic control device via control line 188 by supplying the electric or pneumatic power required to actuate valve 176. The electric signal required by the control device to actuate valve 176 is equally well supplied by a manual switch, a computer under  an inlet flow passage (Fig. 1: passage 153 test fluid) (Fig. 1: passage 177 inert gas) with an inlet valve (Fig. 1: valve 151 test fluid) (Fig. 1: valve 176 pressurizing inert gas) disposed therein that selectively permits and prevents fluid flow into the chamber (Fig. 1: chamber 101) [Col. 11 lines 35-45:  A quantity of the gaseous fluid to be tested is then charged into testing chamber 101 via conduit 152. Flow through conduit 152 is controlled by valve 151. A source of the gaseous lubricant media is connected to the inlet side of valve 151 via conduit 153] & [Col. 8 lines 60-67 & Col. 9 lines 1-15:  valve 176 is an electrically or pneumatically actuated valve. In such an embodiment, an electronic control device actuates valve 176 in response to an electric signal passed to the electronic control device via control line 188 by supplying the electric or pneumatic power required to actuate valve 176. The electric signal required by the control device to actuate valve 176 is equally well supplied by a manual switch, a computer under operator control, or a computer running a program in response to a time or event sequence, or in response to a signal generated by pressure sensor 192 in response to pressure conditions within chamber 101. The signal generated by pressure sensor 192 is passed to said computer control 190 via sensor line 191].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s valve-controlled fluid inlets for test fluids and inert gas with valve processing connected Bi’s test chamber because precision control of test fluid and pressurizing improves the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].

Claim 14.  Dependent on the method of claim 13. Bi further discloses placing further comprises mounting [Col. 4 lines 62-67 & Col. 5 lines 1-5 Install solid sample 28 into sample holder 56 and install o-ring 61 onto sample holder 56 to assure against leakage between solid sample 28 and sample holder 56]  the test sample (Fig. 1: solid sample 28) to an engagement arm (Fig. 2: holder 56 and shaft 46) that extends through a wall of the housing (Fig. 1: housing 14 and cup20 with opening at center bottom for shaft 46), and wherein the engagement arm (Fig. 2: holder 56 and shaft 46) applies the engagement force [Col.4 lines 33-37: A loading device 42 pushes bottom shaft 46 upward so that solid sample 28 presses against rotor 26, while the force applied on bottom shaft 46 is recorded, and the movement of bottom shaft 46 is recorded by a displacement sensor 40 as well] to the first test sample (Fig. 1: solid sample 28)[Col. 4 lines 41-46:  Bottom shaft 46 extends downward through the bottom of sample cup 20 and an O-ring 50 provides assurance against leakage].  

Claim 15. Dependent on the method of claim 13. Bi further discloses a pressure source   coupled to the housing [Col. 4 lines 24-35:   Sample cup 20 is partially filled with a pressurization media 72 and a liquid sample 74. Liquid sample 74 submerges rotor 26 and is able to flow through rotor 26 through a hole 24. Pressurization media 72 is introduced through a pressurization port 12].

Bi does not explicitly disclose:
maintaining a predetermined pressure in the chamber by controlling a pressure source coupled to the housing.

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) maintaining a predetermined pressure in the chamber [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and  controlling a pressure source (Fig. 1:  Valves 153, 173 and 176) coupled to the housing (101 housing)[Col. 10 lines 50-58:   computer 190 is loaded with software and hardware suitable for controlling and valve 173 and its related conduits. The actuation of inert gas valves 173, 176, 180 and 182].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s controller and processing connected to a pressure unit for maintaining pressure in a test chamber to pressures up to 200psi  (indicative of downhole pressures) to provide control and processing to Bi’s pressure system for a test chamber because precision pressure level settings and replication of pressure profiles improve the quality of measuring the properties of materials of test by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].

Claim 16. Dependent on the method of claim 15. Bi does not explicitly disclose:
the predetermined temperature and the predetermined pressure are based on sensor data received from respective temperature and pressure sensors. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) with the predetermined temperature (112) the predetermined pressure (192) are based on sensor data received from respective temperature and pressure sensors. [Col. 12 lines 12-28:  When the apparatus has been heated to a predetermined temperature and the pressure].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure conditions with Bi’s heater and pressure system for a test chamber 

Claims 17 & 18. Dependent on the method of claim 15. Bi does not explicitly disclose: 
the predetermined temperature is above a boiling point of the fluid and the predetermined pressure prevents the fluid from boiling and the predetermined temperature is a profile of predetermined temperatures and the predetermined pressure is a profile of predetermined pressures. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) controls De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a controller (Fig. 1: signal processor and controller 190) the predetermined temperature is above a boiling point [Col. 12 lines 25-28:  When the apparatus has been heated to a predetermined temperature and the pressure]  this includes all settings up to pressure at 200PSI  [Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined and the predetermined pressure is a profile of predetermined pressures  
[Col. 12 lines 59-65 actuator rod support arm 110 provides a means of containing gas within chamber 101 to pressures exceeding 200 psig, while providing a means of constraining actuator rod 108 to movement normal to the major axis of chamber 101 when it is actuated]  and temperatures up to 500°C [Col. 31 lines 15-31:  The testing chamber and lubricant media is brought up to the testing temperature using the testing chamber heater and the heater controller is set to maintain the lubricant sample in the testing chamber at the temperature desired for the test. In a typical test this is less than 200°C., but with the present invention apparatus may be as much as 500° C]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s processing and controller for setting predetermined temperature and pressure conditions with Bi’s heater and pressure system for a test chamber because setting repeatable test procedures with well-established thermodynamic profiles improves the quality of determining properties of the materials under test [Del La Cruz Col. 2 lines 36-42].

Claim 23. The method of claim 13. Bi further discloses the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) comprises spokes or protrusions (Fig. 1: protrusions on stirrer 62) that stir the fluid during the wear test [Col. 5 lines 10-25] as the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) is in motion [Col. 4 lines 25-30: A stirrer 62 is fixed to the lower end of top shaft 10 and positioned inside rotor 26].

Claim 24. The method of claim 13. Bi further discloses fluid out of the chamber via an and an outlet flow passage (Fig. 1: inlet and outlet passage hole 48, tube 44 and valve 34) that selectively permits and prevents flow of the fluid from the chamber (Fig. 1: cup 20 with interior chamber) [Col. 5 lines 27-35:  Valve 34 can be opened to allow liquid sample 74 to drain into receiver 38, allowing the measurement of the filtration value of solid sample 28 and liquid sample 74 under conditions of temperature and pressure (e.g. valve would by definition open and close the tube 44)].

Bi does not explicitly disclose:
an outlet flow passage with an outlet valve disposed therein that selectively permits and prevents flow of the fluid from the chamber. 

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches an outlet flow passage (Fig. 1: 174 outlet passage) with an outlet valve (Fig. 1:  outlet valve 173) disposed therein that selectively permits and prevents flow of the fluid from the chamber (Fig. 1: chamber 101) [Col. 9 lines 40-50:  Conduit 174 is attached to valve 173, which controls the flow of fluid from testing chamber 101. When valve 173 is actuated open, so long as the testing chamber 101 contains pressure in excess of that of the ambient environment, fluid is passed up eductor tube 171]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s high pressure pump with inlet to circulate fluid in and out a valved outlet on Bi’s pressure chamber because circulating the fluid through the chamber increases the efficiency in performing the test by eliminating steps of opening, pouring and closing the chamber and because the circulating of liquid through the chamber improves testing quality by replicating downhole fluid flow [De La Cruz Col. 9 lines 40-50].

Claims 5, 7-8, 20-22 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of De La Cruz and in further view of Qian (CN106769587: “Qian” translation provided for citations).

Claim 5. Dependent on the system of claim 1. Bi discloses a fluid of nitrogen inserted into the testing chamber [Col. 7 lines 37-38] does not explicitly disclose: 
the fluid is selected from a group consisting of a formation oils, brines, drilling muds, completion fluids, fracking fluids, acidizing solutions, cement slurry, steam, water, sea water, ionized water, hydrocarbon gas, and combinations thereof.  

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the fluid is water [0005 &0028 is to increase the pressure according to the water in a closed container when it is heated].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s selection of water as a test fluid in a high pressure and temperature environment as Bi’s fluid for testing samples in Bi’s high pressure and temperature chamber because water as a fluid to replicate high temperature and pressure  environment  improves the quality of testing a material used in downhole operation by providing the fluid with the largest specific heat properties within the borehole [Qian 0004].

Claim 7. Dependent on the system of claim 1. Bi does not explicitly disclose: 
a second engagement arm coupled to the housing; a second test sample of the material attached to the second engagement arm, the second engagement arm configured to apply a second engagement force through the second engagement arm to the second test sample, which causes engagement of the second test sample with the abrasion device; and the displacement of the abrasion device ) causes wear of the second test sample during the wear test in response to the engagement of the second test sample with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches a second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right) coupled to the housing (Fig. 1: plate 9 attached to housing 1); a second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) of the material (Fig. 1 sample material 7 in static holder 5 that is attached to the four springs 6 and plate 9 on the right) attached to the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right), the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right),configured to apply a second engagement force (Fig. 1:  four pairs of springs 6 with a pair of springs for each sample 7 the first engagement is the springs on the left with left plate 9 and the second engagement is the  right set of springs with the right plate 9) through the second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right),to the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left), which causes engagement [0036] of the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) with the abrasion device  (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5); and the displacement of the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) causes wear [0036] of the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) during the wear test [0036] in response to the engagement of the second test sample (Fig. 1: top left sample 7 in static holding plate 5 on the left) with the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) [0036 The multi-sample abrasion test device provided in this embodiment can realize the abrasion test in a high-temperature and high-pressure solution environment. The test efficiency is improved 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].

Claim 8. Dependent on the system of claim 7. Bi does not explicitly disclose: 
the first and second test samples engage opposite sides of the abrasion device.  
Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: 1 test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the first (Fig. 1: top left sample 7 in static holding plate 5 on the left) and second test samples (Fig. 1: top right sample 7 in static holding plate 5 on the right) engage opposite sides (Fig. 1:  the first test sample is on the left and the second test sample is on the opposite right side of central shaft 13) of the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder  connected with spring loaded engagement arms and plates on both sides of the abrasive device as an arrangement to modify Bi’s engagement arms as a plurality of engagement arms on both sides of the abrasive device  because rotating Bi’s abrasive device against a plurality of arms balanced on each side improves the stability of the device by evenly distributing weight in a dynamic environment and 

Claim 20.  Dependent on the method of claim 13. Bi does not explicitly disclose: 
the first test sample comprises multiple first test samples mounted to a first engagement arm, and wherein the first engagement arm engages the multiple first test samples with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: , in particular to a multi-sample abrasion test device (Fig. 1: 1 test  body)   in a high temperature and high-pressure water environment [0002]. Qian further teaches the first test sample (Fig. 1: two left side samples 7 in holder 5) comprises multiple first test samples (Fig. 1: top left sample 7 and bottom left sample 7) mounted to a first engagement arm (Fig. 1: on left the four springs and one plate 9 on the left), and wherein the first engagement arm (Fig. 1: on left the four springs and one plate 9 on the left),engages the multiple first test samples (Fig. 1: two left side samples 7 in holder 5)  with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 having samples 7 is rubbed by static device 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].

Claim 21. Dependent on the method of claim 13.  Bi does not explicitly disclose: 
placing a second test sample of the material in the chamber; at least partially immersing the second test sample in the fluid; applying a second engagement force to the second test sample, thereby engaging the second test sample with the abrasion device; displacing the abrasion device relative to the second test sample thereby causing wear of the second test sample during the wear test in response to the engagement of the second test sample with the abrasion device  determining the wear of the second test sample that occurs during the wear test; and  4820-6929-0389 v.1Page 6 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01 Customer No. 27683determining the wear resistance of the material based on the wear of the first and second test samples.  
Qian teaches a multi-sample abrasion test device (Fig. 1:  in particular to a multi-sample abrasion test device (Fig. 1: overall test device shown)  in a high temperature and high-pressure water environment [0002]. Qian further teaches placing a second test sample (Fig. 1: test sample 7 shown with four samples located on fixed plate 5 at the end of each pair of springs) of the material (Fig. 1: sample  7) [0004 friction pairs of materials in a nuclear reactor] in the chamber (Fig. 1: autoclave 1); at least partially immersing [0002 & 0028 water solution in closed chamber] the second test sample  (Fig. 1: 4 test samples with top left as first sample and top right as second sample) in the fluid (Fig. 1:  water)[0002]; applying a second engagement force (Fig. 1: four pairs of springs 6 with a pair of springs for each sample 7 the first engagement is the springs on the left with left plate 9 and the second engagement is the  right set of springs with the right plate 9) to the second test sample (Fig. 1: top right sample 7 counted as second test sample on fixed plate 5), thereby engaging the second test sample  (Fig. 1: top right sample 7 counted as second test sample on fixed plate 5) with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 where  sample 7 in static holder 5 is abraded) displacing [0017] the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 where  sample 7 in static holder 5 is abraded) relative to the second test sample (Fig. 1: top right sample 7 in static holder 5) thereby causing [0036] of the second test sample (Fig. 1: top right sample 7 in static holder 5)  during the wear test  [0036] in response to the engagement of the second test sample (Fig. 1: top right sample 7 in static holder 5)  with the abrasion device (Fig. 1: movable shaft 13 with sample holders 2 having samples 7 is rubbed by static device 5) determining the wear [0002] of the second test sample (Fig. 1: top sample on the right side in static holder 5 on the right)  that occurs during the wear test [0036]; and 4820-6929-0389 v.1Page 6 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01Customer No. 27683determining the wear resistance [0036] of the material (Fig. 1: 7)[0004] based on the wear of the first (Fig. 1: top left sample 7 in static holding plate 5 on the left) and second test samples  (Fig. 1: top right sample 7 in static holder 5 on the right)[0036 The multi-sample abrasion test device provided in this embodiment can realize the abrasion test in a high-temperature and high-pressure solution environment. The test efficiency is improved by installing multiple samples at a time, and the internal test in the autoclave is simplified by using springs to load static samples. The sample loading control realizes the displacement control of the friction movement and the measurement of the displacement and the friction force by measuring the displacement and load on the external drive rod of the autoclave].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].

Claim 22. The method of claim 21. Bi does not explicitly disclose: 
the second test sample comprises multiple second test samples mounted to a second engagement arm, and the second engagement arm engages the multiple second test samples with the abrasion device.

Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the second test sample (Fig. 1:  top and bottom right sample 7 in static holder 5 on the right side) comprises multiple second test samples (Fig. 1: top right with two springs and bottom right with two springs sample 7 in static holder 5) to a second engagement arm (Fig. 1: second engagement arm is the four springs on the right with a single plate 9 on the right), and the second engagement arm (Fig. 1: second engagement  engages (Fig. 1: the four springs and plate 9  on the right are connected to static sample holder 5)  the multiple second test samples with the abrasion device (Fig. 1: movable shaft 13 with abrasive holders 2 having samples 7 is rubbed by static device 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s multiple sample static holder connected with spring loaded engagement arms and plate as a sample holder arrangement to modify Bi’s engagement arms as a plurality of arms because rotating Bi’s abrasive device against a plurality of arms with individual testing sample improves the testing efficiency of large quantity testing of materials [Qian 0022].

Claim 25. Dependent on the method of claim 13.  Bi further discloses a first fluid (Fig. 1: 74) into the chamber (Fig. 1: cup 20 with interior chamber) through the inlet flow passage (Fig. 1: inlet opening top of cup 20 that has a screw top lid 14) [Col. 5 lines 3-10:  Pour liquid sample 74 into sample cup 20. Screw sample cup 20 onto bearing holder 14 via thread 16] coupled to the chamber (Fig. 1: cup 20 with interior chamber); displacing the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) relative to the first test sample (Fig. 1: sample 28)  thereby causing wear [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] of the first test sample (Fig. 1: sample 28) during a first portion of the wear test [Col. 5 lines 10-25: As top shaft 10 rotates, rotor 26 rotates and abrades against solid sample 28, causing the surface of solid sample 28 to wear away] in response to the engagement [Col. 5 lines 10-25] of the first test sample (Fig. 1: solid sample 28) with the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26);flowing the first fluid out of the chamber (Fig. 1: cup 20 with interior chamber) through the outlet flow passage coupled to the chamber (Fig. 1: cup 20 with interior chamber); 

Bi does not explicitly disclose: 
1) the pumping fluid in the inlet and pumping fluid out an outlet of the chamber.
2)  a second fluid into the chamber through the inlet flow passage; displacing the abrasion device relative to the first test sample thereby causing wear the first test sample during a second portion of the wear test in response to the engagement of the first test sample with the abrasion device; and pumping the second fluid out of the chamber through an outlet flow passage.

With regard to 1) Qian teaches a multi-sample abrasion test device (Fig. 1: in particular to a multi-sample abrasion test device (Fig. 1: test body) in a high temperature and high-pressure water environment [0002]. Qian further teaches the pumping fluid in the inlet and pumping fluid out an outlet of the chamber [0012 & 0028 High pressure pump and flow vavle for circulating liquid through the chamber].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Qian’s high pressure pump with inlet to circulate fluid in and out a valved outlet on Bi’s pressure chamber because circulating the fluid through the chamber increases the efficiency in performing the test by eliminating steps of opening, pouring and closing the chamber and because the circulating of liquid through the chamber improves testing quality by replicating downhole fluid flow [Qian 0012].

With regard to 2) The step is a repetition of the previous method step without any disclosure in the specification of an unexpected result from repeating the step.  The courts have held In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) that a claim directed to a method of producing only in requiring the steps to be repeated or continuous would have been obvious in light of the batch process of the prior art (See MPEP 2144.04 (e) ). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective . 

Claims 10-11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of De La Cruz in further view of Coe (US 20190033189; “Coe”).
 
Claims 10 & 19. Dependent on the respective apparatus of claim 1 and the method of claim 13. Bi further discloses immersing a sample of the material in the fluid [Col. 4 lines 40-42] the first test sample (28) placed therein [Col. 4 lines 40-42:  Liquid sample 74 saturates and infiltrates solid sample 28]; and determining the wear of the sample (28).
Bi does not explicitly disclose using a control sample under the same conditions with sample such as:
1) determining the wear of the control sample caused by interactions with fluids in response to completion of the wear test.
2) placing a control sample of the material in the fluid for determining wear of the control sample.

With regard to 1) Coe teaches a fatigue performance test induces a traffic analogous, 60 cycle, stress-strain environment into a road pavement [Abstract].  Coe further teaches placing a control sample of the material in the chamber; [0019 To obtain a comparative assessment of the resistance of the test sample to corrosive-abrasive wear in relation to rolled ordinary pipe steel, for example, st 20, a control sample of this rolled product was tested under similar conditions. 238 This made it possible to compare the amount of wear of both samples and more objectively evaluate the operational durability of]; and determining the wear of the control sample caused by interactions with the fluid in response to completion of the wear test [0091 In certain embodiments, behavior of a pavement sample is compared to one or more controls, or behavior of two or more pavement samples are compared to against each other. The behavior of sample(s) and control(s) subjected to identical test conditions is determined. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Coe’s insertion of a control sample in the wear testing chamber as an additional step for Bi’s wear testing of a sample because post-test analysis of the change between the samples improves the analysis of the quality using an established technique of a control sample as a baseline comparison for performance changes over the baseline under the given test conditions [Coe 0091].

With regard to 2) Repeating the conditions of the immersed sample for comparative analysis with a control sample is an established and fundamental step as taught by the scientific method and It would have been obvious to one having ordinary skill in the art before the effective filing date to use the scientific method to provide reliable, repeatable and precision testing results to evaluate product quality.
 
Claim 11. Dependent on the system of claim 10. Bi further discloses a level sensor (Fig. 1: displacement sensor 40) that measures the displacement of the abrasion device (Fig. 2: 27 Abrasive circular drill bit and router 26) [Col. 5 lines 24-26:  The displacement sensor 40 records the changes as solid sample 28 is abraded].  
Bi does not explicitly disclose:
a plurality of sensors, the plurality of sensors including one or more temperature sensors, one or more pressure sensors, and one or more level sensors communicatively coupled to the controller, wherein the controller receives sensor data from the plurality of sensors;4820-6929-03 89 v.1Page 4 of 9Preliminary AmendmentAttorney Docket No.: 7523.1954US01 Customer No. 27683monitors a temperature of one or more selected from a group consisting of the first test sample, the control sample, the fluid, inside the chamber, and outside the chamber; monitors a pressure inside the chamber; and monitors a fluid level inside the chamber; and based on the sensor data, controls the temperature inside the chamber, the pressure inside the chamber, the first engagement force applied to the first test sample, and the displacement of the abrasion device.  

De La Cruz teaches an apparatus and method for testing lubricating properties of fluids and wear resistance of materials [Col. 1 lines 5-10]. De La Cruz further teaches a plurality of sensors (Fig. 1: pressure sensor 192 and temperature sensor 112) , the plurality of sensors (Fig. 1: pressure sensor 192 and temperature sensor 112) including one or more temperature sensors (Fig. 1: temperature sensor 112), one or more pressure sensors (Fig. 1: pressure sensor 192), and one or more level sensors (Fig. 1: level sensor 183) communicatively coupled to the controller (Fig. 1:  temperature line 193, pressure line 191 and level sensor 189 are connected to controller 90), wherein the controller (90) monitors a temperature of one or more selected from a group consisting of the first test sample (Fig. 1 workpiece 160) [Col. 2 lines 1-5:  At least one of the solid samples could be a porous media, and the filtration of said fluid through said porous media could also be measured under varying and controllable conditions, including but not limited to those of temperature and pressure] 9 lines 25-30: to a signal arising from pressure sensor 192, said signal being transferred to computer 190 via sensor line 191 in response to a change in pressure within testing chamber 101], and monitors the fluid level inside the chamber (101) [Col. 10 lines 1-3: signal arising from level sensor 183 passed via sensor line 194 to computer controller 190 in response to a change in the level of lubricant within chamber 101]; and based on the sensor data, controls the temperature and pressure inside the chamber (101)[Col. 10 lines 50-65] the displacement of the abrasion device [Col. 12 lines 50-60:  workpiece holding and contacting assembly 160, and motion generator 111 such that they are sufficiently robust that the linear differential motion imparted by motion generator 111 is translated to the workpiece contact point within workpiece holding and contacting assembly 160 without undue flexing of the assemblies, which would result in shortening the stroke length or departing the stroke trajectory from linear under the conditions of load maintained during a test].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use De La Cruz’s test chamber control and feedback sensors, processing and controller as a feedback system for Bi’s pressure, temperature and fluid level monitoring and control in a test chamber because detailed monitoring and adjustment of the thermodynamic changes in the test chamber improves the quality of the measurement by providing repeatable test conditions with precision measurements [Del La Cruz Col. 2 lines 36-42].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856